            Case 2:21-cv-03990-PD Document 1 Filed 09/07/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                               :
MICHAEL LEE, as the Administrator              :   NO.
of the Estate of RAVEN E. LEE,                 :
                                               :   CIVIL ACTION – LAW
                       Plaintiff               :
                                               :
              v.                               :   JURY TRIAL DEMANDED
                                               :
GOLF TRANSPORTATION, INC.,                     :   (Unassigned)
OCONNOR TRUCKING, INC.,                        :
JP LOGISTICS, INC.,                            :
CAMPBELL SOUP SUPPLY CO.,
and
COYOTE LOGISTICS, LLC,

                       Defendants


                         NOTICE OF REMOVAL OF ACTION
       Defendant, O’Connor Trucking Inc., by and through its undersigned attorneys, Johnson,

Duffie, Stewart & Weidner, P.C., gives notice of the removal to this Court of a state civil action

pending in the Court of Common Please of Philadelphia County, Pennsylvania, and in support

thereof, avers as follows:

       1.      A civil action has been brought against the Defendants by the Plaintiff and is

pending in the Court of Common Pleas of Philadelphia County Docket No. 2108-01750. See,

Complaint, attached hereto as Exhibit “A”.

       2.      The state court, wherein this action was originally filed, is located in Philadelphia,

Philadelphia County, Pennsylvania, which is embraced within this judicial district.

       3.      Plaintiff is a Nevada resident. See, Exhibit “A”, ¶1.

       4.      Plaintiff is Administrator of the Estate of Raven E. Lee, decedent, who was a

resident of Pennsylvania. See, Exhibit “A” ¶ 2 – 3.
                 Case 2:21-cv-03990-PD Document 1 Filed 09/07/21 Page 2 of 4




           5.      The Complaint avers that the Defendants in this action are citizens of states

other than Pennsylvania and Nevada. See, Exhibit “A” ¶¶ 4, 7, 10, 13, and 16.

           6.      Defendant Golf Transportation is allegedly an Illinois Corporation. See, Exhibit

“A” ¶ 4.

           7.      Defendant O’Connor Trucking, Inc., is allegedly an Illinois corporation.        See,

Exhibit “A” ¶ 7.

           8.      Defendant, JP Logistics, Inc., is allegedly an Illinois corporation. See, Exhibit “A”

¶ 10.

           9.      Defendant, Coyote Logistics, LLC, is allegedly an Illinois limited liability company.

See, Exhibit “A” ¶ 13.

           10.     Defendant, Campbell Soup Supply Co., is allegedly a New Jersey corporation.

See, Exhibit “A” ¶ 16.

           11.     Plaintiff avers in his Complaint that Raven Lee died as a result of this accident.

See, Exhibit “A” ¶ 59.

           12.     Plaintiff avers in his Complaint that he has sustained damages, plead as:

                   a. Funeral and burial expenses;

                   b. Costs of Estate administration;

                   c. Profound psychological and emotional loss;

                   d. Pre-death fright and fear of impending death;

                   e. Conscious pain and suffering;

                   f.   Loss of comfort, care, and society of Raven E. Lee; and

                   g. Such other injuries, damages and losses described more fully herein and

                        compensable at law under the Wrongful Death Act and the Survival Act, and

                        the decisional law of this Commonwealth interpreting those acts.
                                                     2
             Case 2:21-cv-03990-PD Document 1 Filed 09/07/21 Page 3 of 4




       13.     Based upon a fair reading and interpretation of the Plaintiff’s Complaint, he has

set forth a claim in which he will be seeing damages in an amount in excess of the jurisdictional

limit together with the interest and costs of prosecution.

       14.     Had this action been brought here initially, this Court would have had original

jurisdiction over the subject matter under 28 U.S.C. §1332.

       15.     The instant Petition is filed within the period allowed by 28 U.S.C. §1446(b). No

other pleadings or orders have been served upon Defendant.

       16.     The statutory requirements having been met, the State action is properly

removed to this Court.


                                              Respectfully submitted,

                                              JOHNSON, DUFFIE, STEWART & WEIDNER


                                              By:__________________________________
                                                    John A. Statler, Esquire
                                                    Attorney I.D. No. 73812
                                                    Wade D. Manley, Esquire
                                                    Attorney I.D. No. 87244
                                                    301 Market Street
                                                    P.O. Box 109
                                                    Lemoyne, PA 17043-0109
                                                    (717) 761-4540
                                                    Attorneys for Defendant
                                                    O’Connor Trucking, Inc.

DATE: September 7, 2021




                                                 3
          Case 2:21-cv-03990-PD Document 1 Filed 09/07/21 Page 4 of 4




                             CERTIFICATE OF SERVICE


      I HEREBY CERTIFY that I served a true and correct copy of the foregoing

document upon all parties or counsel of record via electronic mail and/or by depositing a

copy of same in the United States Mail at Lemoyne, Pennsylvania, with first-class

postage prepaid on the 7th of September 2021, addressed to the following:

                            Edward J. Ciarimboli, Esquire
                            Gregory E. Fellerman, Esquire
                               Michael J. O’Neill, Esquire
                                Corey S. Suda, Esquire
                           Fellerman & Ciarimboli Law, P.C.
                             183 Market Street, Suite 200
                                  Kingston, PA 18704
                                   ejc@714Hurt.com
                                   gef@714Hurt.com
                                 Moneill@fclawpc.com
                                 csuda@fclawpc.com
                                 Counsel for Plaintiff




                                  By:__________________________________
                                        John A. Statler, Esquire
                                        Attorney I.D. No. 73812
                                        Wade D. Manley, Esquire
                                        Attorney I.D. No. 87244
                                        301 Market Street, P.O. Box 109
                                        Lemoyne, PA 17043-0109
                                        (717) 761-4540
                                        Attorneys for Defendant
                                        O’Connor Trucking, Inc.
